Citation Nr: 0502580	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
residuals of retinal detachment of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1960 
to January 1964, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains a letter 
dated in June 2002, which discuss these VCAA provisions, 
including the VA's duty to assist the veteran in obtaining 
evidence as well as what the evidence must show to establish 
entitlement to service connection on a direct basis.  
However, the letter did not notify the veteran as to what 
evidence is necessary for entitlement to service connection 
on a secondary basis.  The Court has indicated that such 
specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given 
the guidance from the Court, this procedural error must be 
addressed prior to final appellate review.

In addition, the veteran was afforded a VA examination in 
November 2002 in connection with his claim for service 
connection for an acquired psychiatric disorder.  However, 
the Board finds the examiner's opinion to be unclear as to 
whether the veteran's depression was causally or 
etiologically related to his service-connected eye 
disability.  In this regard, the November 2002 VA examiner 
acknowledged the veteran's belief that his depression was 
solely due to the blindness in his eye, yet stated that the 
veteran suffered from depression due to coping with his 
physical limitations.  The examiner further commented that 
the veteran had worked since his disability and had excelled 
at several jobs since then.  It was not until he began having 
other medical problems and most severely, his cardiac 
problems, that his depression became more acute.  As such, 
the examiner opined that he was unable to work due to those 
problems.  The Board notes that the examiner's statements do 
not appear to have completely ruled out the possibility that 
the veteran's eye disability had been a factor causing his 
depression.  

The Board further observes that the November 2002 VA examiner 
did not specifically address the issue of whether the 
veteran's eye disability may have aggravated his depression.  
The United States Court of Appeals for Veterans Claims has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected for that degree of aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  Therefore, the Board 
finds that a clarifying medical opinion is necessary for the 
purpose of determining whether any current acquired 
psychiatric disorder is causally or etiologically related to 
his service-connected eye disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for service connection for an acquired 
psychiatric disorder on both a direct 
and secondary basis, and the division 
of responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  The RO should refer the veteran's 
claims folder to the November 2002 VA 
examiner, or if unavailable to 
another suitably qualified VA 
examiner, for a clarifying opinion as 
to the nature and etiology of the 
veteran's depression.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
depression is either caused by or 
permanently aggravated by the 
veteran's service-connected residuals 
of retinal detachment of the left 
eye.  The examiner should indicate 
whether it is at least as likely as 
not that this veteran's eye 
disability is one of several causes 
of his depression.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



